J-S24005-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JRW SERVICE GROUP, LLC                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    NEW AGE DEVELOPMENT GROUP,                 :   No. 1 EDA 2022
    LLC

               Appeal from the Order Entered November 15, 2021
     In the Court of Common Pleas of Chester County Civil Division at No(s):
                                2019-01830-CT


BEFORE:      PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PANELLA, P.J.:                         FILED NOVEMBER 4, 2022

        JRW Service Group, LLC (“JRW”), appeals from the order granting the

motion to obtain a set-off and to mark the judgment satisfied filed by New

Age Development Group, LLC (“New Age”). Importantly, New Age filed its

motion after this Court completed direct review in the underlying breach of

contract action. We conclude the trial court improperly considered New Age’s

motion to obtain a set-off, and therefore, we vacate the trial court’s order

granting the motion.

        Initially, we observe that JRW has failed to provide this Court with a

complete certified record. The record presently before us contains only those

documents filed after the first appeal to this Court; it does not contain the

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24005-22


original complaint or any other materials pertaining to the underlying action.

See Brandon v. Ryder Truck Rental, Inc., 34 A.3d 104, 106 n.1 (Pa. Super.

2011) (“It is the responsibility of the appellant to provide a complete record

to the appellate court on appeal….” (citation omitted)). Hence, we glean the

factual and procedural history of this case from this Court’s prior decision. See

JRW Serv. Grp., LLC v. New Age Dev. Grp., LLC, 256 A.3d 13, 2309 EDA

2020 (Pa. Super. filed May 7, 2021) (unpublished memorandum at 1-3).

      Succinctly, in July 2015, New Age was awarded a contract with the

United States Navy Engineering Facilities Command (“NAVFAC contract”) to

complete work on the Philadelphia Naval Business Center. See id.

(unpublished memorandum at 1). New Age then contracted JRW as a

subcontractor to complete a roof survey as well as drain and gutter cleaning.

See id. (unpublished memorandum at 2). In 2018, New Age terminated the

subcontract with JRW, based on a termination clause that was contained only

in a proposed subcontract, which JRW had never signed. See id. (unpublished

memorandum at 3).

      JRW initiated a breach of contract suit against New Age in 2019. See id.

(unpublished memorandum at 3). In its answer and new matter, New Age

stated simply that “[JRW]’s claims are barred by the doctrine of set-off and

recoupment.” Id. (citing Answer to Amended Complaint With New Matter,

5/17/13, at ¶ 26) (brackets in original). Ultimately, the trial court entered a

verdict in favor of JRW in the amount of $200,389.65. See id.


                                      -2-
J-S24005-22


       New Age’s set-off defense was based on the arbitration award it had

received in a dispute based on an unrelated contract between New Age and

JRW. See United States for the Use and Benefit of JRW Serv. Grp., LLC

v. New Age Dev. Grp., LLC, 2020 WL 1330694, No. 18-4063 (E.D. Pa. filed

Mar. 23, 2020), adopting the Report and Recommendation of the Magistrate

Judge, 2020 WL 1427058, No. 18-cv-4063 (E.D. Pa. filed Feb. 14, 2020).

Following arbitration under that contract, a Magistrate Judge awarded New

Age a verdict in the amount of $301,476.49.1 See id. The United States

District Court for the Eastern District of Pennsylvania adopted the report and

recommendation and confirmed the arbitration award. See id.2

       Here, following the award entered in the NAVFAC contract dispute, New

Age filed post-trial motions, which the trial court denied. Both parties indicate

that New Age filed a post-trial motion asking the trial court to set off its

judgment against the larger, and still unsatisfied, judgment entered against

JRW in the District Court. See Memorandum in Support of Motion to Obtain

Set-off and Mark Judgment Satisfied, 10/12/21, at 3; see also Concise

Statement, 1/6/22, at 1-2 and Exhibit B (Post-Trial Motion). New Age then



____________________________________________


1This amount reflects the net award based on an award of $91,463.57 in favor
of JRW and an award of $392,940.06 in favor of New Age.

2 On May 22, 2020, JRW filed an appeal in the United States Court of Appeals
for the Third Circuit. The public docket on the appeal, updated only to May 27,
2021, does not indicate the entry of any disposition.


                                           -3-
J-S24005-22


filed a direct appeal with this Court, again seeking a set-off to the verdict. This

Court concluded that New Age raised its set-off defense in the form of a legal

conclusion and “offer[ed] no allegation of precisely what charges they would

seek to set-off, or provide any explanation of facts that would support a set-

off claim.” JRW Serv. Grp., 2309 EDA 2020 (unpublished memorandum at

5). Accordingly, we affirmed the $200,389.65 verdict entered in favor of JRW.

See id.3

       On October 12, 2021, New Age filed a motion in the trial court to obtain

a set-off and mark this judgment satisfied. Therein, New Age requested that

the trial court apply the $200,389.65 judgment to the unsatisfied $301,476.49

judgment it obtained against JRW in the District Court. JRW did not file an

opposing motion. On November 15, 2021, the trial court granted New Age’s

motion to obtain a set-off and directed the Prothonotary to mark the judgment

satisfied. JRW filed a timely notice of appeal and a court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.4




____________________________________________


3New Age filed an application for reargument, which this Court denied. New
Age did not file a petition for allowance of appeal in the Pennsylvania Supreme
Court.

4  On January 3, 2022, New Age filed an application to quash this appeal,
arguing that JRW waived all issues for appeal by failing to file a response to
New Age’s motion to set-off and mark judgment satisfied. JRW responded that
it was not compelled to oppose the motion because the set-off claim was
already addressed in the pleadings, post-trial motion, and a direct appeal. This
Court subsequently denied the application to quash without prejudice.

                                           -4-
J-S24005-22


      On appeal, JRW argues that 1) New Age’s motion for set-off is barred

by the doctrine of res judicata; 2) the motion for set-off is barred by the law

of the case doctrine; and 3) the trial court lacked subject matter jurisdiction

to grant the relief requested. See Appellant’s Brief at 6-12.

      In contrast, New Age asserts the trial court regained jurisdiction after

this Court issued our decision and remanded the record. See Appellee’s Brief

at 11-13. New Age argues in its brief that “[t]his Court remanded this matter

to the trial court….” Appellee’s Brief at 11.

      First, we clarify that New Age’s argument conflates two distinct types of

remand. We “remand” the record of all appeals after we have disposed of the

appeal. See Pa.R.A.P. 2572(a)(2); see also Pa.R.A.P. 2591(a) (“On remand

of the record the court … below shall proceed in accordance with the judgment

or other order of the appellate court ….”). A remand of a record is merely a

ministerial act, which in and of itself does not reflect a legal decision. In

contrast, we “remand” an appeal with instructions for the trial court to take

some specified action. See 42 Pa.C.S.A. § 706 (“An appellate court may

affirm, modify, vacate, set aside or reverse any order brought before it for

review, and may remand the matter and direct the entry of such appropriate

order, or require such further proceedings to be had as may be just under the

circumstances.”). This type of remand represents a legal decision entered by

the Court, and is distinct from a decision to affirm or reverse a trial court

ruling.


                                      -5-
J-S24005-22


      We begin by observing that, on direct appeal, this Court affirmed the

judgment entered in favor of JRW in the amount of $200,389.65. Importantly,

we did not remand the case with instructions for the trial court to conduct

additional proceedings or to enter a particular order. Cf. 42 Pa.C.S.A. § 706;

Pa.R.A.P. 2591(a). Thereafter, this Court merely remanded the record in

accordance with our Rules of Appellate Procedure. See Pa.R.A.P. 2572(a)

(“…the record shall be remanded after the entry of the judgment or other final

order of the appellate court possessed of the record.”). Accordingly, this

Court’s decision affirming the judgment in favor of JRW on its breach of

contract action and denying New Age’s set-off claim was final and binding,

and the trial court could not grant New Age’s subsequent motion to obtain a

set-off. See Agostinelli v. Edwards, 98 A.3d 695, 706 (Pa. Super. 2014)

(“It is well-settled that a trial court must strictly comply with the mandate of

the appellate court.”).

      Moreover, the motion to obtain a set-off appears to be an attempt by

New Age to rectify the shortcomings of its original pleadings. To permit New

Age to, in effect, amend its pleadings to identify the charges it would seek to

set-off would give New Age an impermissible “second bite at the apple.” See

generally Pollock v. Nat’l Football League, 171 A.3d 773, 781 (Pa. Super.

2017) (noting that as a general policy determination, “a party should not get

a second bite at the apple when he or she had a full and fair opportunity the

first time.”). It was therefore improper for the trial court to consider New Age’s


                                      -6-
J-S24005-22


motion to obtain set-off and mark the judgment satisfied. See 17 Standard

Pennsylvania Practice 2d § 92:114, Effect of remand order (stating, inter alia,

that the trial court “has a duty to comply strictly with the appellate court’s

mandate and has no power to modify, alter, amend, set aside, or in any

measure disturb or depart from the judgment of the reviewing court as to any

matter decided on appeal.” (footnote omitted).

      Finally, we note “the set-off or counterclaim and the action must be

between the same parties and between them in the same capacity….”

Dickerson v. Dickersons Overseas Co., 85 A.2d 102, 105 (Pa. 1952); see

also U.S. Bank, N.A. v. Rosenberg, 581 B.R. 424, 428 (E.D. Pa. 2018)

(explaining that under Pennsylvania law, “the party asserting setoff rights

must prove the debts between the creditor and debtor are mutual. To be

mutual, the debts must be in the same right and between the same parties,

standing in the same capacity.” (quotation marks and footnotes omitted)).

New Age makes no attempt to establish the judgments in the Pennsylvania

case and the federal case are between the same parties in the same capacity.

Indeed, the caption in the federal case reveals that New Age was joined with

an additional defendant, Aegis Security Insurance Company, in the federal

action. See generally Rosenberg, 581 B.R. at 429 (judgments were not

mutual because an additional party was jointly and severally liable on the

judgment entered in a Florida district court but was not part of the




                                     -7-
J-S24005-22


Pennsylvania judgment, and the Florida judgment had been assigned to a

trust).

      Because we conclude the trial court improperly considered New Age’s

motion to obtain a set-off and mark judgment satisfied, we vacate the order

granting New Age’s motion and directing the Prothonotary to mark the

judgment satisfied.

      Order vacated.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/4/2022




                                   -8-